Case: 1:06-cr-00134-CDP Doc. #: 760 Filed: 01/06/21 Page: 1 of 1 PageID #: 4643




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
      Plaintiff,                                       )
                                                       )
 v.                                                    )    No. 1:06-CR-00134-CDP
                                                       )
 MICHAEL D. MEADOR,                                    )
                                                       )
      Defendant.                                       )


                       GOVERNMENT’S ENTRY OF APPEARANCE

         COMES NOW, Sayler A. Fleming, United States Attorney for the Eastern District of

Missouri, and Jason S. Dunkel, Assistant United States Attorney for said District, and hereby enter

their appearance on behalf of the United States.

                                                           Respectfully submitted,

                                                           SAYLER A. FLEMING
                                                           United States Attorney

                                                           /s/ Jason S. Dunkel
                                                           JASON DUNKEL, #65886(MO)
                                                           Assistant United States Attorney
                                                           111 South Tenth Street, 20th Floor
                                                           Saint Louis, Missouri 63102
                                                           Jason.Dunkel@usdoj.gov
                                                           Telephone: (314) 539-2200

                                CERTIFICATE OF SERVICE

       I hereby certify that on January 6, 2021, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon all
counsel of record.

                                                           /s/ Jason S. Dunkel
                                                           JASON DUNKEL, #65886(MO)
                                                           Assistant United States Attorney



                                                   1
